June 10, 1964


Mr. Raymond W. Vowel1                Opinion Wo. c-265
Executive Director
Board for Texas State Hospitals      Re: Whether the appropriation
  and Special Schools                    to the Board for Texas
Austin, Texas                            State Bospitals and Special
                                         Schools, contained in the
                                         General AppropriationBill
                                         can be used to purchase
                                         land for the stated pur-
Dear Mr. Vowell:                         pose.
          You have requested an opinion on whether the appropriation
to the Board for Texas State Hospitals and Special Schools, con-
tained in the General AppropriationBill can be used to purchase
land for the purpose of expanding the Lufkin State School and Its
sewage treatment plant. In response to our request for additional
informationyou have advised us that the Board intends to expend
approximately$10,000 for the acquisition of necessary land to
carry out the proposed expansion.
          Section 1, Article 3263d of Vernon's Civil Statutes
states as follows:
         "Should the Board for Texas State Wospitals
    and Special Schools acquire from the United States
    of America the property and facilities located
    near Lufkln, Texas, and known as the Lufkin Air
    Force Base, said Board shall establish and maintain
    an additional school for the diagnosis, special
    training, education, supervision,treatment, care
    and control of mentally retarded persons of this
    state. After the establishmentof said school,
    it shall be known as the 'Lufkin State School.'"
          Said land has been acquired by the Board and the School
has been established.
          Section 2, Article 3263d of Vernon's Civil Statutes
states as follows:


                            -1264-
Mr. Raymond W. Vowell, page 2 (C-265)


          "Within the limits of appropriatedfunds
     the Board is further authorized to acquire by
     eminent domain, urchase or glft, additional
     land adjacent tobilities        so acquired from
     the United States Government for the purpose of
     enlarging said school." (Emphasisadded).
          An examinationof the clear and unambiguous
                                         -           wording
                                                  t;e expresf
                                                   g E%%tool."
          The current appropriationfor Lufkln State School as
stated In House Bill No. 86, Acts 58th Legislature 1963, Regular
Session, Chapter 525, Page 1412 Is as follows:
          "1. Expansion to include 800 Added Beds .....2.000.000'
Said appropriationIs for the express purpose of expanding, or
enlarging, the School to include additional beds. An express
power Is necessarilyaccompaniedby implied powers. This was
clearly explained by the Texas Supreme Court in Terre11 v. Sparks,
104 Tex. 191, 135 S.W. 519, 521 (lgll), wherein the Court held:
          nWhenevera power is given by statute, every-
     thing necessary to make It effectual or requisite
     to attaln the end is implied. It is a well-estab-
     lished arinciole that statutes containinngrants
     of power are 'tobe construed so as to include the
     authority to do all things necessary to accomplish
     the object of the grant. The grant of an express
     power carries with It by necessary Implicationevery
     0
     th er                                 e execu on 0
     the power expressly,granted. Where the law commands
     anvthinn to be done. It authorizes the oerformance
     of-whatevermay be necessar for executing its
     commands." (Emphasisaddedv .
Further, in this regard, attention is called to the case of Moon
v. Alred, 277 S.W. 787, 788 (Tex.Civ.App.1925, error dism. Ej.),
wherein the Court stated:
          "While no Texas case has been found on all
     fours, as to the exact state of facts, with the
     case at bar, in other jurisdictionsthe question
     has been directly decided. In Territory v. BELxter,
     16 Okla. 359, 83 P. 709, the Supreme Court of
     Oklahoma. in construinga statute identical in
     substance with ours, h&d that the power given a

                             -1265-
.   -




        m.      Raymond w. Vowell, page 3 (C-265)


                 commissioners1court to issue bonds to build


                 likewise implied power to issue such bonds
                 to equip the same." (Emphasisadded).
                  Therefore, the express powers concerning expansion,
        given to the Board by the aforesaid statute and appropriation,
        give the Board the implied power to use a
        propriated funds for the express purpose
        necessary for the expansion prescribed in the
        tion.

                                 SUMMARY
                     Section 2, Article 3263d of Vernon's Civil
                Statutes gives the Board the express power to use
                appropriatedfunds for the purchase of addition%1
                land 'for the purpose of enlarging said School.
                The current appropriationfor said School provides
                $2,00$,000.00for expansion "to include 800 Added
                Beds. Under the well recognized doctrine that
                express powers carry by necessary implicationevery
                other power necessary and proper to the execution
                of the powers expressly granted, the Board is au-
                thorized to expend a portion of the aforesaid ap-
                propriated funds for the purchase of a site upon
                which the Board can carry out its authorized
                expansion.
                                            Yours very truly,
                                            WAGGONER CARR
                                            Attorney General


        RBJ:sj:mkh                              Roy-B. Johnson
                                                Assistant
        APPROVED:
        OPINION COMMITTEE
        W. V. Geppert, Chairman
        John Reeves
        Cecil Rotsch
        Larry Merriman
        George Gray
        APPROVED FOR TRE ATTORNEY GENERAL
        BY: Stanton Stone
                                           -1266-